POGUE, Judge,
Concurring.
I agree that this case is controlled by United States v. Sarkisian, 197 F.3d 966 (9th Cir.1999), but I read Sarkisian to hold that making an “invited reply” does not justify prosecutorial misconduct, if any occurred. See id. at 990 (“Nevertheless, the prosecution is not allowed to use improper tactics even in response to similar tactics by the defense. But even if the prosecutor’s statement was improper vouching, we will reverse only if the error was not harmless. In applying a harmless error analysis, this court must determine whether it is more probable than not that the prosecutor’s conduct materially affected the fairness of the trial.”) (citations omitted). As in Sarkisian, the question posed by the prosecutor here was harmless error.